Citation Nr: 0204414	
Decision Date: 05/13/02    Archive Date: 05/17/02

DOCKET NO.  00-24 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for neurapraxia of the 
left fifth cranial nerve, currently rated 10 percent 
disabling.  

2.  Entitlement to an increased rating for neurapraxia of the 
left seventh cranial nerve, currently rated 10 percent 
disabling.  

3.  Entitlement to an increased rating for a chin scar, 
currently rated 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of 
removal of the left sixth rib with donor site scar, currently 
rated 10 percent disabling.  


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from March 1994 to 
October 1998.  Her appeal comes before the Board of Veterans' 
Appeals (Board) from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

The disabilities for which the appellant originally claimed 
entitlement to service connection in October 1998 included 
dental disability related to her jaw surgery in service.  In 
her July 2000 Notice of Disagreement and her November 2000 
Substantive Appeal, she noted that her claim of entitlement 
to service connection for dental disability had not been 
addressed by the RO.  The claim of entitlement to service 
connection for dental disability is not inextricably 
intertwined with the current claims and has not been 
developed for appellate consideration by the RO; it is 
therefore referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  Neurapraxia of the left fifth cranial nerve is productive 
of no more than moderate incomplete paralysis.  

2.  Neurapraxia of the left seventh cranial nerve is 
productive of no more than moderate incomplete paralysis.  

3.  A three centimeter chin scar is no more than moderately 
disfiguring; marked discoloration, color contrast or the like 
with tissue loss and cicatrization or complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is not found.  

4.  The left sixth rib area is asymptomatic and a donor site 
scar from the removal of that rib is not shown to be tender 
or painful, or to present any functional limitations.  

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for neurapraxia of the left fifth cranial nerve are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2001); 38 C.F.R. 
Part 4, Diagnostic Code 8205 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for neurapraxia of the left seventh cranial nerve are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp 2001); 38 
C.F.R. Part 4, Diagnostic Code 8207 (2001).  

3.  The criteria for an evaluation in excess of 10 percent 
for a chin scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 7800 
(2001).  

4.  The criteria for an evaluation in excess of 10 percent 
for residuals of removal of the left sixth rib with donor 
site scar are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp 2001); 38 C.F.R. Part 4, Diagnostic Code 5297 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, such as the one 
in the present case.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  In the present case, the appellant has been 
notified in the November 1999 rating decision, the November 
2000 Statement of the Case (SOC) and the April 2001 
Supplemental Statement of the Case (SSOC) of the evidence 
necessary to substantiate her claims for increased ratings 
for her serviced-connected neurapraxia of the fifth and 
seventh cranial nerves, chin scar, and residuals of removal 
of the left sixth rib with donor site scar, and of the 
applicable laws and regulations.  In May 2001, the RO sent 
the appellant notification about the VCAA, which informed her 
of what evidence was necessary in order for VA to grant her 
claims.  The Board concludes that the discussions in the 
rating decision, the SOC, the SSOC, and the May 2001 VCAA 
notification letter adequately informed the appellant of the 
evidence needed to substantiate her claims and complied with 
VA's notification requirements.  

Secondly, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45,630-45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  The 
record also shows that the RO has secured the appellant's 
service medical records.  In keeping with the duty to assist, 
the appellant was provided a VA medical examination in 
October 1999 in order to evaluate her residuals of mandibular 
surgery.  The appellant has not identified any additional 
records that may still be outstanding, and she specifically 
indicated in her November 2000 Substantive Appeal (VA Form 
9), that she did not want to have a Board hearing on her 
appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matters on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
appellant has had ample notice of what might be required or 
helpful to her case.  Accordingly, the Board finds that VA 
has satisfied its duty to notify and to assist, and that 
under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the appellant's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
this case, however, because the appeal ensues from the 
appellant's disagreement with the evaluations assigned in 
connection with the original grant of service connection for 
neurapraxia of the left fifth cranial nerve, neurapraxia of 
the left seventh cranial nerve, a chin scar, and residuals of 
removal of the left sixth rib with donor site scar, the 
potential for the assignment of separate, or "staged" 
ratings for separate periods of time, based on the facts 
found, must be considered.  Fenderson v. West, 12 Vet. App. 
119 (1999).  
History

Review of the appellant's service medical records shows that 
she fell on her face in March 1995, after experiencing a 
syncopal episode when pregnant.  Examination revealed point 
tenderness in the left temporomandibular joint with poor 
mandibular range of motion, and an X-ray revealed a fracture 
of the left subcondylar with minimal displacement.  She has 
indicated that she was treated conservatively thereafter 
(with a soft diet) due to her pregnant status.  Two years 
later, in March 1997, after having experienced left 
temporomandibular joint pain for some time, she underwent 
bilateral sagittal split ramus osteotomy with advancement.  
After continuing to complain of point tenderness in the 
temporomandibular joint area, she underwent arthroscopic 
surgery on her jaw in August 1997.  Major jaw surgery was 
subsequently performed in June 1998, consisting of a left 
choroidectomy, a left condylectomy, and autologous left sixth 
rib harvest, with placement of the rib graft to the left 
temporomandibular joint region.  

Following the appellant's separation from service in October 
1998, and a February 1999 VA dental examination, the RO 
granted service connection for postoperative residuals of a 
subcondylar fracture in a September 1999 rating decision, and 
assigned a 30 percent rating for the disorder under 
Diagnostic Code 9905.  After reviewing findings from an 
October 1999 VA medical examination, the RO, in a November 
1999 rating decision, granted service connection for the 
following disabilities as residuals of the jaw surgery 
performed in service: neurapraxia of the fifth cranial nerve, 
rated 10 percent under Diagnostic Code 8205; neurapraxia of 
the seventh cranial nerve, rated 10 percent under Diagnostic 
Code 8207; a chin scar, rated 10 percent under Diagnostic 
Code 7800; and residuals of removal of the left sixth rib 
with donor site scar, rated 10 percent under Diagnostic Code 
5297.  

Analysis

The appellant asserts that her serviced-connected neurapraxia 
of the left fifth cranial nerve, neurapraxia of the left 
seventh cranial nerve, chin scar, and residuals of removal of 
the left sixth rib with donor site scar are more severely 
disabling than currently evaluated.  She contends that the 
aggregate total rating for her service-connected disabilities 
should be computed by adding all of the ratings together 
rather than by combining them as the RO has done.  

I.  Left Fifth Cranial Nerve

The appellant claims that she is entitled to a higher rating 
for her left fifth cranial nerve disability because it causes 
numbness in her left lower lip and chin area.  

A February 1999 VA dental examination report indicates that 
the appellant complained of numbness from the left lower lip 
to the chin.  It was noted that her facial symmetry appeared 
intact except for a lack of motion of the left brow.  

At the October 1999 VA medical examination, the appellant 
complained of daily numbness in the left lower lip and in the 
chin area immediately below it, and of a drooling problem 
during the night.  She described a retracted and laterally 
pulled mouth opening on the left. She stated that she had 
been told there were no medications available to treat her 
problems with the left fifth cranial nerve.  Examination 
revealed that the left angle of the appellant's mouth was 
slightly retracted externally, both on smiling and when not 
smiling.  There was an area of decreased sensation to touch 
and pinprick involving the left side of the lower lip and 
about three centimeters below it on the left side of the 
chin, as compared to sensation to touch and pinprick on the 
right side of the lip and chin.  The examiner stated that 
there appeared to be a dysfunction involving the mandibular 
branch of the fifth cranial nerve.  The diagnosis was 
numbness of the left lower lip likely secondary to 
neurapraxia of the mandibular branch of the fifth (cranial) 
nerve as a result of the service-connected (jaw) surgery.  

In December 2000, the appellant submitted an unretouched, 
color photograph of her face.  

Diseases of the cranial nerves are rated as for unilateral 
involvement.  When there is bilateral involvement, the 
ratings for the paired nerves are combined without the 
bilateral factor.  Evaluation of the fifth (trigeminal) 
cranial nerve is dependent upon the relative degree of 
sensory manifestation or motor loss.  A 50 percent rating is 
assigned for complete paralysis of the fifth cranial nerve, 
while a 30 percent rating is assigned for severe, incomplete 
paralysis of the nerve, and a 10 percent rating is assigned 
for moderate, incomplete paralysis of the nerve.  38 C.F.R. 
§ 4.124a; Diagnostic Code 8205.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.  

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is also to be rated on the scale provided 
for injury of the nerve involved, with a maximum rating equal 
to moderate, incomplete paralysis.  38 C.F.R. § 4.124.  

Neurapraxia is the mildest type of focal nerve lesion that 
produces clinical deficits.  It is manifested by localized 
loss of conduction along a nerve without axon degeneration, 
which is caused by a focal lesion, usually demyelinating, and 
is followed by a complete recovery.  See Stedman's Medical 
Dictionary, 26th Edition, 1199 (1995).  

Having reviewed the clinical findings presented in this case 
with regard to the appellant's left fifth cranial nerve 
disorder, along with her statements and the color photograph, 
the Board concludes that the evidence does not demonstrate 
that the disorder is productive of more than moderate, 
incomplete paralysis.  While the October 1999 VA examination 
revealed that the left angle of the mouth was slightly 
retracted externally on smiling or not smiling, and that 
there was an area of decreased sensation involving the left 
lower lip and the area immediate below that portion of the 
lower lip, and the appellant reports a problem with drooling 
at night; these symptoms do not suggest the presence of or 
approximate severe incomplete paralysis involving the left 
fifth cranial nerve.  Nor is there any competent evidence 
that suggests the appellant's neurapraxia of the left fifth 
cranial nerve is productive of severe incomplete paralysis.  
Hence, the Board is unable to identify a basis to grant a 
higher rating for neurapraxia of the left fifth cranial 
nerve.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting her 
claim of entitlement to an increased rating for her 
neurapraxia of the left fifth cranial nerve.  Instead, she 
has only offered her own rather general arguments to the 
effect that she believes the disability is underrated.  It is 
noted that the appellant has not shown, nor claimed, that she 
is a medical expert, capable of rendering medical opinions.  
Therefore, her opinion is insufficient to demonstrate that 
her neurapraxia of the left fifth cranial nerve warrants a 
higher rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

In considering whether staged ratings should be assigned for 
the neurapraxia of the left fifth cranial nerve under 
Fenderson, the Board concludes that has been no competent 
evidence presented to show that the condition has produced 
more than moderate, incomplete paralysis at any time since 
service.  Therefore, staged ratings are not required.  

II.  Left Seventh Cranial Nerve

The appellant asserts that her left seventh cranial nerve 
disability warrants a higher rating because the condition is 
manifested by paralysis that does not permit movement in the 
area from the upper left portion of the eyebrow through the 
left forehead.  

Her complaints at the February 1999 VA dental examination 
included an inability to move the left portion her forehead, 
soreness in the area around the left eye, and slow closure of 
the left eyelid.  The examination report indicated that there 
was a lack of motion of the left brow.  

At the October 1999 VA examination, the appellant stated that 
she had no cranial abrasions or problems regarding the left 
eye other than weakness in closing the eye and raising the 
eyebrow, and a lack of wrinkling in the left forehead when 
raising the left eyebrow.  She indicated that she had been 
told that her neurapraxia of the left seventh cranial nerve 
would improve.  She reported that the condition had improved 
since the injury (jaw surgery) because immediately after the 
injury her left eyelid would not close when she closed her 
left eye and she had even more weakness in raising her left 
eyebrow.  She also indicated that she had regained blinking 
in her left eye, although it was slower than the right eye, 
and that she used artificial tears every four hours during 
the day, and at night.  It was noted that a corneal abrasion 
that had been initially associated with the left seventh 
cranial nerve problem had resolved with treatment.  

Evaluation of the head at the October 1999 VA examination 
revealed a slight lack of symmetry in the face, in that there 
was a slight narrowing in the left eye opening as compared to 
the right eye.  The pupils were equal and reactive, and there 
were no scars or abrasions in either cornea.  Funduscopic 
examination revealed that the disc was sharp.  The examiner 
reported that there appeared to be moderate weakness in the 
appellant's ability to raise her left eyebrow, that the 
opening of the left eye was slightly smaller than that of the 
right eye, and that the appellant was able to close both eyes 
without visible difficulty.  The skin of the left side of the 
forehead was smooth as compared to the right side of the 
forehead.  The diagnosis was neurapraxia of the seventh 
cranial nerve as a result of the service-connected jaw 
surgery.  

Evaluation of the seventh (facial) cranial nerve is dependent 
upon the relative loss of innervation of the facial muscles.  
A 30 percent rating is assigned for complete paralysis of the 
seventh cranial nerve, a 20 percent rating is assigned for 
severe, incomplete paralysis of the nerve, and a 10 percent 
rating is assigned for moderate, incomplete paralysis of the 
nerve.  38 C.F.R. § 4.124a; Diagnostic Code 8207.  

The evidence presented in this case, including the color 
photograph submitted by the appellant, does not show that she 
experiences more than moderate, incomplete paralysis 
associated with the neurapraxia of the left seventh cranial 
nerve.  While she describes some weakness in closing her left 
eyelid, and has moderate weakness in raising the left 
eyebrow, a slight lack of symmetry in the face due to 
narrowing in the left eye opening as compared to the right 
eye, and smooth skin on the left side of the forehead as 
compared to the right side, she is able to close both eyes 
without visible difficulty.  The Board finds that these 
symptoms associated with the neurapraxia of the left seventh 
cranial nerve do not demonstrate that the current degree of 
disability associated with the condition rises to the level 
of or approximates severe, incomplete paralysis.  Nor is 
there competent evidence that suggests the presence of severe 
incomplete paralysis involving the left seventh cranial 
nerve.  Hence, the Board is unable to identify a basis to 
grant a higher rating for the appellant's neurapraxia of the 
left seventh cranial nerve.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting her 
claim of entitlement to an increased rating for her 
neurapraxia of the left seventh cranial nerve.  Instead, she 
has only offered her own rather general arguments to the 
effect that she believes the disability should be rated 
higher.  It is noted that the appellant has not shown, nor 
claimed, that she is a medical expert, capable of rendering 
medical opinions.  Therefore, her opinion is insufficient to 
demonstrate that her neurapraxia of the left seventh cranial 
nerve warrants a higher rating.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  

In considering whether staged ratings should be assigned for 
the neurapraxia of the left seventh cranial nerve under 
Fenderson, the Board concludes that has been no competent 
evidence presented to show that the condition has produced 
more than moderate, incomplete paralysis at any time since 
service.  Therefore, staged ratings are not required.  


III.  Chin Scar

In arguing for a higher rating for the scar on her chin, the 
appellant claims that the scar stands out because of marked 
color contrast and, therefore, should be rated 30 percent 
disabling.  

The February 1999 VA dental examination report noted a three 
centimeter horizontal chin scar at the inferior border of the 
mandible.  

The appellant indicated at the October 1999 VA examination 
that her chin scar had resulted from an abrasion on the chin 
that was caused by a rubber pressure bandage that had been 
applied to her face and around her head to prevent bleeding 
following the initial surgery on her temporomandibular joint 
in March 1997.  She stated that she had not used any 
treatment for the scar and that she did not want to have 
plastic surgery because of the problems she experienced from 
her previous surgeries.  On examination, the scar was noted 
to be visible on gross inspection, which caused disfiguration 
in terms of its visibility; horizontal, measuring four 
centimeters in length and two to five millimeters in width; 
hyperpigmented; nontender; and slightly irregular, without 
significant tissue loss or tenderness, nor any keloid 
formation.  

Scars on the head, face, or neck are assigned a 50 percent 
evaluation when there is complete or exceptionally repugnant 
deformity of one side of the face, or marked or repugnant 
bilateral disfigurement.  When there is severe disfigurement 
associated with scars on the head, face, or neck, especially 
if a marked and unsightly deformity of the eyelids, lips, or 
auricles is produced, a 30 percent evaluation is assigned.  
If head, facial, or neck scars are productive of moderate 
disfigurement, a 10 percent rating is assigned.  For slightly 
disfiguring scars on the head, face, or neck, a 
noncompensable evaluation is assigned.  38 C.F.R. § 4.118, 
Diagnostic Code 7800.  Note: When in addition to tissue loss 
and cicatrization there is marked discoloration, color 
contrast, or the like, the 50 percent rating under Code 7800 
may be increased to 80 percent, the 30 percent to 50 percent, 
and the 10 percent to 30 percent. The most repugnant, 
disfiguring conditions, including scars and diseases of the 
skin, may be submitted for central office rating, with 
several unretouched photographs.  

After reviewing the evidence pertaining to the appellant's 
chin scar, including the color photograph, the Board finds 
that the clinical findings do not demonstrate that the scar 
is more than moderately disfiguring.  There is no keloid 
formation or significant tissue loss or tenderness, and it 
was described by a physician as slightly irregular.  The 
color photograph of the appellant's face does not reveal 
marked discoloration or color contrast between the scar and 
the surrounding area.  There is slight discoloration, without 
which the scar would be barely visible.  In the absence of 
competent evidence that shows more than moderate 
disfigurement associated with the appellant's chin scar, the 
Board is unable to identify a basis to grant a higher rating 
for the disability.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting her 
claim of entitlement to an increased rating for her chin 
scar.  Instead, she has only offered her own rather general 
arguments to the effect that she believes that the disability 
should be assigned a higher rating.  It is noted that the 
appellant has not shown, nor claimed, that she is a medical 
expert, capable of rendering medical opinions.  Therefore, 
her opinion is insufficient to demonstrate that her chin scar 
warrants a higher rating.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

In considering whether staged ratings should be assigned for 
the chin scar under Fenderson, the Board concludes that has 
been no competent evidence presented to show that the scar 
has been severely disfiguring at any time since service.  
Therefore, staged ratings are not required.  



IV.  Residuals of Sixth Rib Removal with Donor Site Scar

The appellant has not presented any argument as to why she 
believes a higher rating should be assigned for her residuals 
of removal of the left sixth rib with a donor site scar.  

The October 1999 VA medical examination revealed a curved, 
well-healed, nontender, seven centimeters scar under the left 
breast that was visible on gross inspection.  The examiner 
reported that, on palpation, it was discerned that there was 
no rib under part of the scar.  

Removal of ribs are rated as follows: a 50 percent rating is 
assigned for removal of more than six ribs; a 40 percent 
rating is assigned for removal of five or six ribs; a 30 
percent rating is assigned for removal of three or four ribs; 
a 20 percent rating is assigned for removal of two ribs; and 
a 10 percent rating is assigned for removal of one rib, or 
resection of two or more ribs without regeneration.  
38 C.F.R. § 4.71a; Diagnostic Code 5297.  Because the 
evidence shows that the appellant only had one rib removed 
with regard to the June 1998 jaw surgery, the 10 percent 
rating currently assigned for that removal is proper under 
Diagnostic Code 5297.  

In Fanning v. Brown, 4 Vet. App. 225 (1993), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that it was possible for a veteran to have separate and 
distinct manifestations from the same injury permitting two 
different disability ratings.  Subsequently, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), the Court held that multiple 
conditions associated with the same injury which were each 
manifested by symptomatology that was distinct and separate 
(not duplicative of or overlapping with the symptomatology of 
the other conditions) were entitled to separate evaluations.  
Therefore, the Board has considered whether the appellant's 
donor site scar at the left sixth rib area results in 
disability so as to warrant a separate compensable evaluation 
under 38 C.F.R. § 4.118, Diagnostic Codes 7804 and 7805.  
Under Diagnostic Code 7804, a 10 percent rating is awarded 
when a scar is tender and painful on objective demonstration.  
Under Diagnostic Code 7805, scars may also be rated as for 
limitation of function of the body part affected.  However, 
the evidence does not establish that there is pain, 
tenderness, or limitation of function associated with the 
donor site scar so as to warrant a separate, compensable 
evaluation under Esteban.  

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the 
appellant has not submitted competent evidence supporting her 
claim of entitlement to an increased rating for her residuals 
of removal of the left sixth rib with a donor site scar.  
Instead, she has only offered her own rather general 
arguments to the effect that she believes the disability is 
not properly rated.  It is noted that the appellant has not 
shown, nor claimed, that she is a medical expert, capable of 
rendering medical opinions.  Therefore, her opinion is 
insufficient to demonstrate that her residuals of removal of 
the left sixth rib with a donor site scar warrant a higher 
rating.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

In considering whether staged ratings should be assigned for 
the residuals of removal of the left sixth rib with donor 
site scar under Fenderson, the Board concludes that has been 
no evidence presented to show that the condition has been 
manifested by functional impairment or a symptomatic scar at 
any time since service.  Therefore, staged ratings are not 
required.  


Combined Ratings

While the appellant argues that the disability ratings for 
her service-connected disabilities, which include 
postoperative residuals of a subcondylar fracture rated 
30 percent disabling in addition to the four disabilities 
listed above, should not be combined, but instead should be 
added, to determine her total rating, the Board notes that 
the award of VA monetary benefits are governed by the laws 
and regulations promulgated with respect thereto.  The 
provisions of 38 C.F.R. § 4.25 are controlling with regard to 
the computation of a veteran's total (combined) disability 
rating when he/she has multiple service-connected 
disabilities.  

Except as otherwise provided in the rating schedule, the 
disabilities arising from a single disease entity, e.g., 
arthritis, multiple sclerosis, cerebrovascular accident, 
etc., are to be rated separately as are all other disabling 
conditions, if any.  When a veteran is service connected for 
multiple disabilities, the disabilities are arranged in order 
of their severity, beginning with the greatest disability 
(percent), and then the ratings are combined, not added, by 
use of Table I- Combined Ratings Table.  This combined value 
is converted to the nearest percent divisible by 10, with 
combined values ending in 5 or greater adjusted upward.  If 
there are more than two service-connected disabilities, the 
combined rating for the first two (in order of severity) is 
found.  The combined value, exactly as found in Table I, is 
then combined with the rating for the third disability (in 
order of severity).  Each additional disability rating (in 
order of lesser severity) is combined with the value produced 
by the combining of the previous higher-rated disabilities.  
The combining of the service-connected disabilities is 
continued until all such disabilities have been accounted 
for, and then the final value is converted to the nearest 
percent divisible by 10, with adjustment upward if the final 
value is 5 or greater.  The conversion to the nearest degree 
divisible by 10 will be done only once per rating decision, 
will follow the combining of the ratings for all 
disabilities, and will be the last procedure in determining 
the combined degree of disability (rating).  38 C.F.R. 
§ 4.25, Table I.  

The veteran's overall rating of 50 percent for facial 
disability is the proper combined evaluation when considering 
the individual assignments of each disability, and represent 
a significant amount of overall impairment.  

ORDER

Increased ratings are denied for neurapraxia of the fifth and 
seventh cranial nerves, a chin scar, and residuals of removal 
of the left sixth rib with donor site scar.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

